Title: To Alexander Hamilton from William S. Smith, 5 August 1799
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir—
            12th. Regt. on the Bronks August 5th. 1799.
          
          I have the Honor of presenting the recruiting Return No 2 of the 12th. Regt. with 43. attestations of Recruits of Capt. Landons Company—21 of Capt. Bennetts—7 of Capt. Pattersons—7 of Capt. Fonday’s & 3 of late Capt. Smith’s returned by Lt. Cooper Which I hope will prove more satisfactory to The Asst. Adjutant General, than the first appeared to be. I have the Honor to be With great respect Your most Obedt. & very Humble Servt.
          
            W. S. Smith Lt. Colo. Comdg
             12th. Regt.
          
          
            P.S. two Certificates from Capt. Landon, of refusals of attestation on the part of recruits—
          
        